Exhibit 21.1 SUBSIDIARIES LIST Direct and Indirect Subsidiaries of Prestige Brands Holdings, Inc. Name Jurisdiction of Incorporated/Organization Medtech Holdings, Inc. Delaware Medtech Products Inc. Delaware Prestige Brands Holdings, Inc. Virginia Prestige Brands, Inc. Delaware Prestige Brands International, Inc. Virginia Prestige Brands (UK) Limited England and Wales Prestige Personal Care Holdings, Inc. Delaware Prestige Personal Care, Inc. Delaware Prestige Services Corp. Delaware The Cutex Company Delaware The Denorex Company Delaware The Spic and Span Company Delaware Wartner USA B.V. Netherlands
